Citation Nr: 1719747	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty [Federalized National Guard service] from May 1, 1992 to May 9, 1992, and had additional Army National Guard service, including from February to May 1979 and August 1986 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2015 and again in March 2016, the case was remanded for additional development and/or to ensure due process.  The Veteran's record is now in the jurisdiction of the Los Angeles, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2015 hearing, the Veteran testified that he injured his ankle prior to a period of active duty service from April to June 1984, and was treated at a civilian hospital with casting.  He said that six days later, he was forced to participate in annual training which prevented the ankle from healing correctly; his gait was affected, which ultimately led to low back and bilateral knee problems.  

Records of the Veteran's treatment at the private hospital have not been secured for the record.  Available service department records show that in a February 1985 report of medical history, it was noted that the Veteran sustained a right ankle fracture in April 1984 and was in a cast for six weeks.  Examination at the time found the lower extremities and musculoskeletal system to be normal.  In February 2015, C. B., a podiatrist, advised that the Veteran had been treated for diabetes mellitus with pre-ulcerous calluses, which were caused by an abnormal gait and over-pronation.  He opined that a preexisting right ankle injury was aggravated [during service] beyond the natural progression with permanent residuals that caused the Veteran's current back and bilateral knee conditions.  He noted that it was likely that the ankle was affected by not being able to heal completely due to rigorous military training.  In February 2016, J. C., another podiatrist in the same office as Dr. C.B., stated that the right ankle injury resulted in permanent residual damage that contributed to lower back and bilateral knee pathology.  On October 2015 VA examination a VA physician stated that if documentation is provided of the Veteran's Federalized National Guard service in 1984, near the time of the injury, it is at least as likely as not that the right ankle injury was aggravated beyond its natural progression during such service.

A threshold question in claims seeking service connection is whether the disease or injury which is claimed to have caused or aggravated the disability for which service connection is sought was during a period of service qualifying for VA compensation benefits.  National Guard service is qualifying for VA compensation benefits if it was Federalized National Guard service. 

The Veteran alleges that he was in Federalized service (participating in training) during the period from April to June 1984.  Fairly contemporaneous (February 1985) records note he sustained a right ankle fracture in April 1984.  The record includes both private and VA medical opinions to the effect that the Veteran's right ankle disability was aggravated by the alleged service in April to June 1984.  The VA provider indicated that the opinion was premised on qualifying service being shown; the private providers (apparently relying on the Veteran's accounts) did not point to supporting factual data. 

As the threshold question of whether the Veteran was on Federalized active service during the period from April to June 1984 may be dispositive, the Board's March 2016 remand directed the AOJ to ask the Veteran to identify all periods of National Guard service during which he alleges his right ankle was aggravated, and to describe how the disability is related to service.  Thereafter, the AOJ was to verify all periods of alleged federalized service, to include the period from April to June 1984.  The AOJ was instructed to prepare a memorandum specifying which periods of National Guard service were deemed to have been federalized.  The AOJ sent the Veteran letters in June and October 2016 asking him to furnish the information specified in the Board's remand.  He did not respond, and the AOJ issued a supplemental statement of the case (SSOC) and returned the case to the Board, without seeking verification of alleged Federalized service, as directed (finding that further development could not proceed without his response).  

Although the Veteran did not respond to the June and October 2016 letters, he had previously identified, including in sworn testimony at a hearing, that the Federalized service critical in this matter was during the period from April to June 1984.  Consequently, there should be sufficient information (as the Veteran's National Guard unit is known) to seek verification of whether or not he was called to Federalized service (for training purposes) during the period of time when he alleges his right ankle disability was aggravated.  As the AOJ failed to comply with the Board's remand directives to verify the Veteran's alleged Federalized service, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

If it is established that the Veteran was on Federalized service during the period from April to June 1984 (and participated in training and was not on profile), further development of medical evidence may be necessary (e.g., the opinions, supporting the Veteran's claim of secondary service connection for low back and bilateral knee disabilities and against the claim are unaccompanied by adequate rationale, and are inadequate for rating purposes).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to ascertain whether or not the Veteran was on active Federalized National Guard service during the period from April to June 1984.  Thereafter, the AOJ should make a factual determination for the record regarding (a) whether the Veteran was on Federalized National Guard service during the period from April to June 1984 (and participated in training, as alleged).  

2.  If the Veteran is found to not have been on active Federalized National Guard service during the period from April to June 1984, the claims should be denied as lacking legal merit.  If (and only if) he is determined to have been on active Federalized National Guard service during the period from April to June 1984, the AOJ should arrange for all further development indicated, to include securing complete clinical record of all evaluations and treatment he received for his right ankle, low back, and both knees since 1984, securing records of the private hospital treatment he received for his right ankle fracture in March or April 1984, and arranging for an orthopedic examination to obtain adequate (including rationale that cites to supporting factual data/medical literature) medical nexus opinions with respect to the right ankle service connection and low back and bilateral knee disability secondary service connection claims.  Any medical opinions secured must include comment on the opinions, pro and con, that are already in the record in these matters.  The appellant must cooperate in this matter by identifying private providers of evaluations and treatment, and authorizing VA to secure records from the private providers.  

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

